Title: To George Washington from Bryan Fairfax, 7 February 1790
From: Fairfax, Bryan
To: Washington, George



May it please Your Excellency
Feb. the 7th 1790.

According to your desire I have written to Mrs Bomford and have informed her of the State of the Suit against Doctor Savage. The delays have been such that I don’t wonder at her Surprise in not yet having heard of the Issue of it. The Day I left Mt Vernon last Winter I spoke to the Lawyer (who had the Management of the Cause after I had taken it out of the hands of the other who had done Nothing in it and who had mislaid the Papers) and desired him to proceed on with it as he had postponed it a few months on Account of what Mr Mason wrote to me about it. But tho’ I spoke to him since about it, yet from what Enquiries I have made I doubt whether it is in a greater Forwardness than it was some years ago.
I have moved down to my late Purchase, and it is no small Satisfaction to me that it is not far from Mt Vernon and much more flattering that your Friendship should continue unshaken, and that I can still hope for the Pleasure of your Company once more. Yet I should think it must be very uncertain, as the same desire as heretofore of yeilding to the Public Wish may again prolong Your Stay and overpower Your other Wish for Retirement—At least I think you will be reduced to a great Dilemma. We have an excellent Constitution, yet I am sorry to find some Opinions prevailing that tend gradually to weaken even good Government. As I can deliver my Sentimts freely to You I will just mention my Thoughts on some points. If Men were perfect in Love they could live happily in Society wthout Government, because they would do to all Men as they would they should do

unto them, and would therefore need no Restraint nor Compulsion. But in proportion as they fall short of this perfect Love they require a Government more or less coercive. This cannot be maintained without Subordination, and this requires different Ranks, and these must be many or few in proportion as a stricter or milder Government is requisite. Of this the Army is a Proof, where a gradual Subordination preserves that order which otherwise could not be kept. Civil Society does not require such strict discipline. Yet still the Principle holds good, that in proportion to the Virtue of the People there must be a greater or less Restraint, & this should be supported by a proper Subordination. To this End many different Officers are appointed; but if these are not in some degree respectable in their own Persons their Authority becomes too weak when they derive it only from their Office. For which Reason a perfect Equality amongst Citizens if it could be had would tend to weaken the hands of Government in every State, except where there was perfect Love.
An equal Distribution of Property which some think desireable would be improper for the same Reason. And the Idea of it’s Benefit seems to be entertained from that Propensity in the World to run from one extreme to another. Because a very great Inequality of wealth has been found hurtful thro’ that Oppression which the poor is subject to from those that are very rich, it is concluded that the nearer it is reduced to an equal division, the better it is for the State. But this seems to be a wrong conclusion, and makes this Evil the extreme of the other. The right conclusion in this case appears to be, that a greater Equality would be better, and not an entire one. For the proper Medium if attainable would be such a division of Property as that the richest should not have it in their Power thro’ their Influence to oppress, and yet that there should be so much Influence, as that the different Officers chosen from the different Classes, shall have some weight in exercising their Authority. For Men unless very virtuous are not generally to be ruled by the Laws alone and the Authority derived from them.
Hence we see how hurtful in the End it must be to lessen that Respect which Magistrates ought to possess, or to omit those accustomary honours which tend to promote it. If Experience proves that a Veneration for Magistrates is increased among the Bulk of Mankind by such Usages, it must be impolitic to lay

them aside, as it would moreover be better that they had never been, than to discontinue them now that they have been long in Use. A good Government ought to be strengthend and not weakened; and where the Laws are good no Injury can arise from a proper Enforcement of them, but much Evil will follow from it’s Neglect.
The Subject of Slavery too has been spoken of in such a Manner as tends to render those who are under it more dissaffected than they would have been. It does not appear that either Xst [Christ] or his Apostles ever said any thing that could have such a tendency—The Peace & Quiet of Society is what they aimed at!
These and some other points have given me some Uneasiness lest the Seeds of future discord should be sowing whilst we have otherwise a good Hope from the Establishment of a Government as good as any if not superior to most.
If these Errors should not increase the Evil will not be great—old opinions are not soon eradicated; but the danger arises from their spreading & continuance—which is to be feared, because Error is more easily and more readily propagated than the Truth.
I know you will pardon me for troubling you w⟨th⟩ these thoughts because you have heretofore done it when I knew they were unhappily different from your own, and that because of that Justice you shew to all Men, as well as that Friendship with which you have honored me.
Mrs Fairfax & myself present our Respects to Mrs Washington & I remain Yr Excellency’s Obliged & obedt Servt

Bryan Fairfax


My Friends have often asked me to give this Spot a Name—& they have proposed so many that I am at a Loss to choose—or how to refuse ⟨Upheld, Upton⟩ Prospect Hall, Clear View—Clermont &c. have been mentioned. If the Request were not too trifling I would beg You to honour me so far as to na⟨m⟩e it. But if the name should sound too high You’l allow me to say who gave it.

